John M. Kellogg, P. J. (dissenting):
Vogt and Stillwagon were removing brick from three railroad cars by automobile trucks. Stillwagon had unloaded his car. There was another truck load remaining in the car that Vogt was unloading. Arriving at the cars, Vogt, instead of going to the car he had been unloading, went to the *146remaining car which neither of them had worked upon. Still-wagon claimed that Vogt should finish his own car, as the work was more difficult, and until then should not remove brick from the third car. They were both in the third car and were disputing about who was entitled to load first, and somehow, as a result of that dispute, the parties came to blows and the accident happened.
We quote from Matter of Heitz v. Ruppert (218 N. Y. 148): “ Altercations and blows may, however, arise from the act of a fellow-servant while both are engaged in the employer’s work and in relation to the employment. The employer may be badly- or carelessly served by two men engaged in his work, and yet it may be inferred, when one injures the other in a quarrel over the manner of working together in a common employment, that the accident arose out of the employment and was not entirely outside of its scope, if it was connected with the employer’s work and in a sense in his interest.”
I favor an affirmance.
Award reversed and claim dismissed.